Citation Nr: 1112766	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-39 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.S.




ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1957 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008, August 2009, and March 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In December 2010, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding has been associated with the claims file.  

The issue of the initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has been manifest by symptoms, to include nightmares, sleeplessness, flashbacks, depression, panic attacks, isolation, and problems establishing relationships, which have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to his PTSD claim, a predecisional letter dated in November 2007 satisfied the duty to notify provisions.  The Board finds that a November 2009 statement submitted by the Veteran was a notice of disagreement regarding the RO's initial evaluation of his PTSD rather than a new claim.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.

Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claims and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran testified that he receives Social Security Administration (SSA) retirement benefits and not disability benefits.  Thus, there are no relevant records to obtain from SSA.  See, e.g., Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  The Veteran has at not time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran has been afforded VA examinations in August 2009 and December 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as they were predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since the award of service connection, the Veteran's PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. at 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A score of 41-50 illustrates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

As will be discussed below, the Veteran received a GAF score of 64 at his August 2009 VA examination and a GAF score of 55 at his December 2009 VA examination.  A score of 64 represents mild symptoms with some difficulty with social, occupational, or school functioning.  A score of 55 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In a June 2008 private psychiatric evaluation, the Veteran reported his military service and indicated experiencing increasing symptoms of insomnia, daytime flashbacks, increasing anxiety, and irritability.  He also indicated chronic depression with loss of interest, lack of energy, avoidance from other, and suicidal ideation.  On examination, the Veteran was neatly groomed and casually dressed. He was cooperative but seemed anxious and depressed.  His thoughts were coherent and relevant and his orientation was intact in all spheres.  He had impairment of concentration and attention span.  The examiner diagnosed the Veteran with chronic, severe PTSD and opined that he was 100 percent disabled.  The Veteran indicated that he was unable to establish or maintain effective relationships.  His psychiatric prognosis was poor.  

In reaction to this assessment, the Veteran sought VA treatment.  In a May 2009 VA mental health treatment note, the examiner reviewed the above June 2008 private evaluation, noting that this private physician did not treat the Veteran but instead only evaluated his symptoms.  During the May 2009 evaluation, the Veteran provided that he was a loner.  He denied a history of depression or sadness which lasted for more than two weeks.  He indicated at that time to having difficulty completing tasks.  He indicated that he had no history of serious suicide ideation.  He also denied energy problems. The examiner also indicated that the Veteran denied a history of decreased need for sleep with increased energy, periodic risk taking activities, or other manic symptoms. The report reflected that the Veteran was married to his second wife for 27 years with a consistent work history.  On examination, the Veteran's hygiene and eye contact were good. His speech was spontaneous and within normal limits.  His mood was anxious and his affect was full.  The Veteran's thought process was linear and goal directed.  He denied suicidal or homicidal ideation, intent or plan.  The Veteran reported no delusions or nightmares.  His concentration and memory were intact and his insight and judgment were good.  He was diagnosed with rule-out anxiety.  It was noted that the Veteran exhibited some PTSD symptoms but did not meet the criteria for a full diagnosis.  

In an August 2009 VA examination, the Veteran reported that he began experiencing constant symptoms in 1962, to include sleep disorder, nightmares, and hypervigilance.  He provided that his symptoms affected his total daily functioning which result in avoidant and apprehensive behavior.  He also indicated that he was particularly affected in crowds.  He indicated that after the service he worked for CIS Technologies for 10 years, Honeywell for five years, and as a business owner for 10 years.  He indicated maintaining good relationships with his supervisors and co-workers.  The Veteran reported that since developing his mental condition he had not been able to finish his tasks around the house.  He also indicated hypervigilance in public, and difficulty getting close to people.  The Veteran also indicated that he became dependent on alcohol after his service.  

On examination, the Veteran was oriented and his appearance, hygiene, and behavior were appropriate.  His affect, mood, communication, and speech were normal.  His concentration was also within normal limits.  At the time of the examination, panic attacks were absent.  The Veteran was suspicious of being manipulative and there was a history of delusions.  There was no hallucinations or obsessional rituals observed.  Thought processes were appropriate.  He was able to read and understand directions.  He had no slowness of thought or appeared confused.  His judgment and abstract thinking were in tact.  His memory was within normal limits.  Suicidal and homicidal ideations were absent.  The Veteran did not appear to pose any threat of danger or injury to him or others.  He was diagnosed with PTSD and given a GAF score of 64.  

The Veteran was afforded another VA examination in December 2009 where he indicated symptoms to include chronic sleep disturbance, nightmares of traumatic events, avoidance of things associated with the military, decreased interest in participating pleasurable activities, detachment from others, exaggerated startle response, difficulty concentrating and hypervigilance.  His concentration was poor and he was preoccupied with traumatic memories.  At the time of the examination, he was self-employed, participated in no social activities, and had no energy.  

On examination, the Veteran was oriented and his appearance, hygiene, and behavior were normal.  His mood was depressed.  Communication, speech, and concentration were within normal limit.  Panic attacks were absent during the examination.  There were no delusions, hallucinations, or obsessional rituals observed.  He had no suicidal or homicidal ideation.  His thought processes were appropriate and he did not have slowness of thought or appear confused.  His judgment, abstract thinking, and memory were within normal limits.  He did not appear to pose any threat of danger or injury to himself or others.  His concentration was not good and he had become withdrawn, preoccupied, and agitated.  The Veteran was diagnosed with PTSD and given a GAF score of 55.  

The Veteran testified during his Board hearing that he did not seek psychiatric treatment.  He also provided that while he had a close relationship with his wife, he did not have any friends and remained distant from his siblings, children, and grandchildren.  He indicated that he did not leave his house unless he was going to church where he remained isolated and did not socialize.  He provided that he suffered from panic attacks about 3 to 4 times a week. He also indicated compulsive actions, trouble sleeping and poor memory.  The witness at the Board hearing also testified to the Veteran's isolated nature and his wife provided a statement wherein she provided that the Veteran isolated himself, had trouble sleeping, nightmares, and little to no relationship with his family.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The third-party statements are also competent evidence in exemplifying the Veteran's symptoms as perceived by third parties.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  

In weighing this evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  Specifically, the evidence does not show that the Veteran suffers from difficulty understanding complex commands, impaired short-term or long-term memory, impair judgment, or impaired abstract thinking.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges the June 2008 private medical opinion which indicates that the Veteran is 100 percent disabled due to his PTSD.  However, that private examiner did not appear to have full access of the Veteran's claims file and did not address the specific diagnostic criteria under the schedular rating.  He also did not provide a rationale for his opinion, which makes the opinion unpersuasive in light of the substantial amount of other medical evidence reflective of a much less severe disability picture compared to being totally disabled.

The Board also acknowledges the Veteran's testimony that he frequently checked and rechecked the locks in his house which shows possible paranoid or obsessional rituals.  However, there is no indication that this potentially obsessional ritual interferes with his routine activities.  The Board also acknowledges that the Veteran has difficulty maintaining relationships with friends and family.  Despite this finding, the Veteran has maintained his marriage to his wife which shows an ability to maintain an effective relationship. The Board acknowledges that while some of the Veteran symptoms fall under the criteria for a 50 percent disability rating, the majority of his symptoms fall under the criteria for 30 percent disabling.  See 38 C.F.R. § 4.130.  The evidence shows that the symptomatology has more closely approximated the level of a 30 percent disability rating.  Therefore, the Board finds that, since the award of service connection, the Veteran's PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In view of this finding, the Board concludes that an initial rating in excess of 30 percent is not warranted.  This is so for the entire rating period.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 30 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.  


REMAND

During the December 2010 Board hearing, the Veteran testified that his service-connected hearing loss has gotten considerable worse since he was provided a VA examination.  The Veteran specifically indicated that he has considerable difficulty understanding conversations and as well as the television and phone conversations.  The record indicates that the Veteran was last afforded a VA examination in January 2008 to assess the severity of his hearing loss.  Because there is an indication that his condition has worsened, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the Veteran should be scheduled for another VA audiological examination to assess the severity of his hearing loss.  

The Board notes that, in the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).  Thus, a description of any functional effects caused by the Veteran's hearing disability must be included in the examination report.

Because this matter must be remanded, the Board takes this opportunity to further develop the claims file.  The record provides that the Veteran has sought treatment at the VA Medical Center (VAMC) in Muskogee, Oklahoma.  The AOJ should update the treatment records from this facility since May 2010.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records from the Muskogee VAMC since May 2010.

2.  After the above-mentioned development has been completed to the extent possible, the Veteran should again be afforded a VA audiological examination to evaluate the nature and severity of his service-connected bilateral hearing loss.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2010).  The examiner must provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak, 21 Vet. App. at 455.

3.  Thereafter, the RO should review all the evidence received since the May 2010 statement of the case and readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


